DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9 September 2021 has been entered.  Claims 1, 9, 14, and 20 are currently amended.  Claim 19 is canceled.  Claim 21 is newly added.  Claims 1-18 and 20-21 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and all dependent claims have been considered but are moot because a new ground of rejection is necessarily made, as the claims have been amended to include new limitations. 
Applicant's arguments filed 9 September 2021 have been fully considered but they are not persuasive. 
The Applicant argues that the elements of the claim are found disparately in the prior art, but that such does not render the invention obvious. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, this argument does not appear to address the clearly articulated motivation to combine the advantages of Kemker into the invention of Nygren.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is disclosed by the prior art itself, and is clearly articulated in the prior office action.
This motivation statement is reproduced below: 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the data connection between the nomadic air sensor and the at least one human-machine interface shown by Nygren to continue to operate when the nomadic air sensor is uncoupled from the air purifier, as taught by Kemker, to provide the end user a means to keep track of the air quality, regardless of the operating mode of the air purifier (Nygren:  Para. 28, “This is advantageous since the user may get a clear visual indication of the quality of the ambient volume, derived from the measurement data”; Kemker:  Pg. 4 ll. 127, “system status display unit preferably has means for displaying the status of the air cleaning system, in particular the status of all modules. Therefore, the mode of operation and, if necessary, the measurement results of the sensor unit can be displayed simply and conveniently for the user, for example on a table, desk or on a bed, without the module also having to have the combination of fan unit and filter unit”).
The Applicant argues that Nygren does not teach the newly added claim limitations.  The newly added claim limitations are addressed in the rejection below. 
The Applicant improperly argues that the “only information provided by Kemker is that the display unit 26 of the base unit 4 of Kemker displays the status (not measurements of air parameters) of the air cleaning system 2” (pgs. 10-11).  The Examiner respectfully points to the prior office action, which quotes from Kemker Pg. 4 ll. 127: “system status display unit preferably has means for displaying the status of the air cleaning system, in particular the status of all modules. Therefore, the mode of operation and, if necessary, the measurement results of the sensor unit can be displayed simply and conveniently for the user, for example on a table, desk or on a bed, without the module also having to have the combination of fan unit and filter unit” (emphasis added). 
The Applicant argues that the invention as disclosed in claim 1 addresses a newly identified problem.  The Examiner respectfully disagrees.  
While the MPEP 2141.02.III does state that:  "[A] patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified. This is part of the ‘subject matter as a whole’ which should always be considered in determining the obviousness of an invention under 35 U.S.C. § 103." In re Sponnoble, 405 F.2d 578, 585, 160 USPQ 237, 243 (CCPA 1969). 
The Examiner respectfully reminds the Applicant that it is immediately followed by the caveat:  However, "discovery of the cause of a problem . . does not always result in a patentable invention. . . . [A] different situation exists where the solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).
The prior art of record clearly meets the standard of prima facie obviousness, as the combination of Nygren in view of Kemker teaches all of the claimed elements, and as the combination is shown to be one which a person having ordinary skill in the art would be motivated to pursue or consider. 
In response to applicant's argument that the claimed invention provides a solution to a supposedly novel problem, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In other words, the Applicant more thoroughly describing a problem than the prior art is not a basis to obviate a prima facie case of obviousness. 
Furthermore, this is only applicable in situation where a new problem is positively identified.  The Applicant’s argument that it is burdensome for an end user to move an air purifier, but it is not burdensome for the end user to move a combined sensor and display/operating unit, is simply not novel.  Regardless of the Applicant’s assertions to the contrary, Kemker clearly discloses such a motivation (Pg. 4 ll. 127: “system status display unit preferably has means for displaying the status of the air cleaning system, in particular the status of all modules. Therefore, the mode of operation and, if necessary, the measurement results of the sensor unit can be displayed simply and conveniently for the user, for example on a table, desk or on a bed, without the module also having to have the combination of fan unit and filter unit”, emphasis added).  
The Examiner does not find this argument convincing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12-14, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (Published U.S. Patent Application No. 20150224437) in view of Kemker et al. (DE 102015111034).
Regarding claim 1, Nygren (Fig. 1-3) teaches an air purification system comprising: 
an air purifier (air treatment device 200) with a control unit (air treatment device 200 is controlled by a controller (not shown)) and a filtration unit (Para. 55, “device further comprises an air treatment section, comprising for example an ionization unit (illustrated in FIG. 3a) and/or a fan and a filter unit (not shown)”) controlled by the control unit, 
at least one human-machine interface (user interface 203), 
at least one nomadic air sensor (detachable sensor module 100 contains first and second sensors 110 and 114) configured to be removably coupled to the air purifier (see Fig. 3A-3B, showing the detachable sensor module 100 respectively uncoupled from and coupled to the air treatment device 200) and to carry out measurements of one or more air parameters (Para. 52, “first sensor 110 is arranged in a first sub-compartment 103a of the recess 103 and adapted to detect particulate matter… second sensor 114 is arranged in a second sub-compartment 103b of the recess, adapted to detect gaseous matter”), 
the control unit being configured to receive from the at least one human-machine interface at least: 
an instruction to control the filtration unit (Para. 55, “user interface 203 comprises an electronic screen and pressure sensitive areas allowing the user to select the operational mode of the device”) according to a coupled operating mode (closed-loop operational mode) in which the at least one nomadic air sensor is attached to the air purifier and transmits measurement information to the control unit of the air purifier, and in which the control unit of the air purifier takes into account measurement feedback from the coupled nomadic air sensor to control the filtration unit (Para. 59, “The user interface is configured to display, in response to mating with the sensor model 100, an additional operational mode to the user. This operational mode is a closed-loop operational mode in which the measurement data from the first and second sensor 110, 114 are used to automatically control the air treatment section in response to the detected air quality”), and 
an instruction to control the filtration unit (Para. 55, “user interface 203 comprises an electronic screen and pressure sensitive areas allowing the user to select the operational mode of the device”) according to an uncoupled operating mode (open-loop operational mode) in which the at least one nomadic air sensor is detached from the air purifier and the at least one nomadic air sensor does not transmit measurement information to the control unit of the air purifier, and in which the control unit of the air purifier does not take into account measurement feedback from the detached nomadic air sensor to control the filtration unit (Para. 59, “When no sensor module is connected to the device, the user interface 203 displays at least one static or open-loop operational mode to be executed by the controller for the user to select using the interface 203”), 
wherein the at least one human-machine interface is configured to display said measurements measured by the nomadic air sensor (Para. 60, “in the illustrated embodiment, the user interface 203 is configured to display, when the data connection to the sensor module 100 is enabled, a visual indication of the quality of the air derived from the measurement data, in this case a visual indication of gas and particle levels. This visual indication is present regardless of which operational mode, static-open-loop or closed-loop, is selected by the user. In the illustrated case, the visual indication comprises bars of different length and different color, indicating the quality of the ambient air using a first and a second "green-yellow-red scale" visually indicating the gas and particle levels respectively (not shown).”).
Nygren does not appear to teach that the at least one human-machine interface is configured to display measurements from the detached nomadic air sensor, or that the at least one human-machine interface is likewise separate/detachable from the air purifier, such that the at least one human-machine interface is detached from the air purifier for the uncoupled operating mode. 
Kemker (Fig. 1-7) teaches an air purification system (see Fig. 1-2) comprising: 
an air purifier (further module 6) with a control unit (control unit 14) and a filtration unit controlled by the control unit (Pg. 9 ll. 354, “further module 6 has a blower unit 22 and a filter unit 24”), 
at least one human-machine interface (status display unit 26 and operating elements 16, see Pg. 10 ll. 395, “display can preferably also be designed as a touch display and thus at least partially also implement the operating elements 16”), 
at least one nomadic air sensor (first module 4 has a sensor unit 20) configured to be uncoupled from the air purifier (see Fig. 2) and to carry out measurements of one or more air parameters (Pg. 9 ll. 367-372, “after evaluating the measurement signal from the sensor unit 20, that the room air is not good enough, in particular because the oxygen content is too low, the CO2 If the content is too high or a proportion of another substance in the room air is not good enough”), 
the control unit being configured to receive from the at least one human-machine interface at least: 
an instruction to control the filtration unit (Pg. 9 ll. 346, “control units 12 and 14 for controlling modules 4 and 6 and operating elements 16 and 18 for switching modules 4 and 6 on and off and, if necessary, for entering control commands are provided”) according to an uncoupled operating mode in which the at least one nomadic air sensor and the least one human-machine interface are detached from the air purifier (see Fig. 2, system status display unit 26 and sensor unit 20 are detached from the module 6), 
wherein in the uncoupled operating mode of the air purifier, the at least one human-machine interface is configured to display said measurements measured by the detached nomadic air sensor (Pg. 4 ll. 127, “system status display unit preferably has means for displaying the status of the air cleaning system, in particular the status of all modules. Therefore, the mode of operation and, if necessary, the measurement results of the sensor unit can be displayed simply and conveniently for the user, for example on a table, desk or on a bed, without the module also having to have the combination of fan unit and filter unit”).
Kemker, therefore, teaches an air purification system wherein the at least one human-machine interface and the at least one nomadic air sensor are both removably coupled to the air purifier, and wherein the data connection between the at least one human-machine interface and the nomadic air sensor is maintained, even when the nomadic air sensor is uncoupled from the air purifier.  In a situation where the data connection between the two elements is enabled, Nygren clearly teaches that the at least one human-machine interface is configured to display measurements from the nomadic air sensor (Para. 28, “the user interface, when the data connection is enabled, is further configured to display at least one indication of the measurement data relating to the ambient volume. This is advantageous since the user may get a clear visual indication of the quality of the ambient volume, derived from the measurement data. This information may be displayed when the data connection is enabled regardless of the operational mode selected by the user”, emphasis added).  
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the data connection between the nomadic air sensor and the at least one human-machine interface shown by Nygren to continue to operate when the nomadic air sensor is uncoupled from the air purifier, and likewise to ensure that the human-machine interface were separate/removable from the air purifier, as taught by Kemker, to provide the end user a means to keep track of the air quality, regardless of the operating mode of the air purifier (Nygren:  Para. 28, “This is advantageous since the user may get a clear visual indication of the quality of the ambient volume, derived from the measurement data”; Kemker:  Pg. 4 ll. 127, “system status display unit preferably has means for displaying the status of the air cleaning system, in particular the status of all modules. Therefore, the mode of operation and, if necessary, the measurement results of the sensor unit can be displayed simply and conveniently for the user, for example on a table, desk or on a bed, without the module also having to have the combination of fan unit and filter unit”). 

Regarding claim 2, Nygren in view of Kemker teaches the air purification system according to claim 1, comprising at least one other air sensor (Nygren:  Para. 8, “first sensor arranged in the recess and adapted to detect particulate matter and a second sensor arranged in the recess and adapted to detect gaseous matter”, such that there are at least two sensors in the detachable sensor module 100), and wherein the uncoupled operating mode comprises: 
a closed-looped operating mode in which the control unit of the air purifier takes into account measurement feedback from the at least one other air sensor (not positively required by the claim), or 
an open-loop operating mode in which the control unit of the air purifier does not take into account any air sensor measurement feedback (Nygren:  open-loop operational mode, Para. 59, “When no sensor module is connected to the device, the user interface 203 displays at least one static or open-loop operational mode to be executed by the controller for the user to select using the interface 203”).

Regarding claim 3, Nygren in view of Kemker teaches the air purification system according to claim 2, wherein, in the coupled operating mode, the control unit takes into account: 
only the measurements from the nomadic air sensor (Nygren:  Para. 59, “The user interface is configured to display, in response to mating with the sensor model 100, an additional operational mode to the user. This operational mode is a closed-loop operational mode in which the measurement data from the first and second sensor 110, 114 are used to automatically control the air treatment section in response to the detected air quality”), or 
measurements from the nomadic air sensor and measurements from the one other air sensor (Nygren:  Para. 59, “The user interface is configured to display, in response to mating with the sensor model 100, an additional operational mode to the user. This operational mode is a closed-loop operational mode in which the measurement data from the first and second sensor 110, 114 are used to automatically control the air treatment section in response to the detected air quality”).

Regarding claim 4, Nygren in view of Kemker teaches the air purification system according to claim 2, wherein in the coupled operating mode of the purifier (Nygren:  closed-loop operational mode), the control unit takes into account the worst of the measurements among the measurements sent by the nomadic air sensor and by the other air sensor (Nygren:  Para. 59, “The user interface is configured to display, in response to mating with the sensor model 100, an additional operational mode to the user. This operational mode is a closed-loop operational mode in which the measurement data from the first and second sensor 110, 114 are used to automatically control the air treatment section in response to the detected air quality”, if both measurements are taken into account, the worst measurement will automatically be taken into account).

Regarding claim 5, Nygren in view of Kemker teaches the air purification system according to claim 1, comprising a nomadic module which integrates the nomadic air sensor and the at least one human-machine interface (Kemker:  first module 4 has both the operating element 16 and sensor unit 20).

Regarding claim 6, Nygren in view of Kemker teaches the air purification system according to claim 5, wherein the nomadic module comprises an autonomous fan unit (Kemker:  Pg. 11 ll. 435, “illustrated embodiment in that the first module 4, in addition to the sensor unit 20, also have a blower unit 42 and a filter unit 44, which generate an air flow through the inlet opening 46 and the outlet opening 48”), configured to create an airflow towards a measuring section of the nomadic air sensor (Kemker:  sensor unit 20).

Regarding claim 12, Nygren in view of Kemker teaches the air purification system according to claim 1, comprising contact terminals configured to establish electrical contact between the air purifier and the nomadic air sensor when the latter is coupled to the air purifier (Nygren:  Para. 56, “FIG. 3a shows the interior of the air treatment device with a side 201b of the wall 201 facing the interior, and in particular shows a connector 205 and attachments means in the form of a hollow frame structure 206 into which the sensor module 100 is inserted at mating. The connector 205 is arranged on the side 201 b (in this case: the inner or interior side) of the wall for mating with a corresponding connector of the detachable sensor module 100. In the illustrated case, the connector 205 is a USB connector”).

Regarding claim 13, Nygren in view of Kemker teaches the air purification system according to claim 1, comprising a contactless connection interface, configured to establish a contactless connection between the air purifier and the nomadic air sensor (Kemker:  Pg. 9 ll. 359, “wireless communication link shown in Fig. 1 is shown as double arrow A between the two communication means 8 and 10”).

Regarding claim 14, Nygren in view of Kemker teaches a method for using an air purification system according to claim 1 (Nygren:  Para. 37, “According to a third aspect a method for operating an air treatment device is provided”), comprising: 
controlling the air purifier from the at least one human-machine interface to make the filtration unit operate in a room of a dwelling (Nygren:  Para. 37, “method comprising the steps of displaying, for selection by a user, at least one static or open-loop operational mode to be executed by a controller; controlling an air treatment section of the air treatment device in response to a user selection”); 
positioning the detached nomadic air sensor in a location situated at a distance from the air purifier (Kemker:  see Fig. 2), and then controlling the filtration unit according to the uncoupled operating mode (Nygren:  Para. 37, “method comprising the steps of displaying, for selection by a user, at least one static or open-loop operational mode to be executed by a controller”), and 
displaying on the human-machine interface measurements from the nomadic air sensor (Nygren:  Para. 41, “the method may further comprise the step of displaying, when the data connection is established, at least one indication of the measurement data relating to the ambient volume. This is advantageous since the user may for example get a clear visual indication of the quality of the ambient volume, derived from the measurement data”).

Regarding claim 16, Nygren in view of Kemker teaches the method according to claim 14, wherein, if the nomadic air sensor is coupled and attached to the air purifier and if the purification unit is operating in coupled operating mode, then the method comprises automatically making the purification unit operate in uncoupled operating mode when the nomadic air sensor is detached from the air purifier (Nygren:  Para. 38, “By a method according to the third aspect, an air treatment device may either function as a less complex type of device, wherein a user simply selects a static or open loop operational mode, or, in the case when a detachable sensor module, the air treatment device may be mated with a sensor module to operate as a device of the more complex type, wherein the mode of operation is automatically controlled based on the measurement data provided by the sensor module”, such that the only operation mode if the air sensor is removed is the open-loop operational mode).

Regarding claim 21, Nygren in view of Kemker teaches the air purification system according to claim 1, wherein the one or more air parameters include at least one of a volatile organic compound content, a carbon monoxide content, a particle content, a temperature, a relative humidity, an atmospheric pressure, and a carbon dioxide content (Kemker:  Pg. 9 ll. 367-372, “after evaluating the measurement signal from the sensor unit 20, that the room air is not good enough, in particular because the oxygen content is too low, the CO2 If the content is too high or a proportion of another substance in the room air is not good enough”, so sensor unit 20 must measure at least carbon dioxide content).

Claims 7-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (Published U.S. Patent Application No. 20150224437) in view of Kemker et al. (DE 102015111034) as applied to claim 1 above, and further in view of Martin (Published U.S. Patent Application No. 20130174646).
Regarding claim 7, Nygren in view of Kemker teaches the air purification system according to claim 1. 
Nygren in view of Kemker are silent regarding the system comprising a portable electronic multimedia appliance configured to form the human-machine interface configured to display the measurements of the nomadic air sensor. 
However, Martin (Fig. 1) teaches an air system (network air quality monitoring system 100), comprising a portable electronic multimedia appliance configured to form the human-machine interface configured to display the measurements of the nomadic air sensor (Para. 62, “Air quality monitor 102 can include a radio module 104 and a sensor component 106. Radio module 104 can provide wireless communication between air quality monitor 102 and server 108 and its associated database or data store 110. Radio module 104 can also provide wireless communication between air quality monitor 102 and other disparate wireless devices that can be extant within the residential house, such as access points, access terminals, wired and/or wireless routers, cell phones, smart phones, laptops, handheld communication devices, handheld computing devices, satellite radios, global positioning systems, personal digital assistants, and/or any other suitable device for communicating over a wireless communication system or interacting with a wired communication network, such as the Internet”).
It would have been obvious to one skilled in the art at the time of the invention to include the ability to connect to a portable electronic multimedia appliance by combining prior art elements according to known methods to yield predictable results as taught by Martin into the teachings of Nygren because it does no more than yield predictable results of ensuring that the user is able to monitor the quality of the air at their convenience, as would be offered by utilizing a device they already own (e.g., smartphone), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 8, Nygren in view of Kemker and Martin teaches the air purification system according to claim 7, wherein the portable electronic multimedia appliance is a touch tablet or a smart phone (Martin:  Para. 62, “Radio module 104 can also provide wireless communication between air quality monitor 102 and other disparate wireless devices that can be extant within the residential house, such as… cell phones, smart phones… handheld computing devices… personal digital assistants, and/or any other suitable device for communicating over a wireless communication system or interacting with a wired communication network, such as the Internet”).

Regarding claim 9, Nygren in view of Kemker and Martin teaches the air purification system according to claim 8, wherein the human-machine interface is a first human-machine interface configured to display the measurements from the detached nomadic air sensor during the uncoupled operating mode (Kemker:  Pg. 10 ll. 390, “first module 4 has a system status display unit 26 with means for displaying the status of the air cleaning system 2 and in particular the status of the two modules 4 and 6”), and the air purification system comprises a second human-machine interface designed to control the air purifier during the uncoupled operating mode (Kemker:  Pg. 9 ll. 346, “operating elements 16 and 18 for switching modules 4 and 6 on and off and, if necessary, for entering control commands are provided” and Pg. 3 ll. 107, “As is also customary in the prior art, the modules have at least some control elements. Buttons, switches, a touch panel, touch displays, capacitive touch elements, gesture recognition using a camera or voice control can be used as operating elements”).

Regarding claim 10, Nygren in view of Kemker and Martin teaches the air purification system according to claim 9, wherein the first human-machine interface is integral with the nomadic air sensor (Kemker:  see Fig. 2, status display unit 26 is integral with the first module 4).

Regarding claim 11, Nygren in view of Kemker and Martin teaches the air purification system according to claim 9, wherein the second human-machine interface is integral with the air purifier (Kemker:  see Fig. 2, operating element 18 is integral with the module 6).

Regarding claim 20, Nygren in view of Kemker teaches the air purification system according to claim 1, said human-machine interface being connected to the nomadic air sensor in the uncoupled operating mode of the air purifier (Kemker:  Pg. 9 ll. 354, “first module 4 has a sensor unit 20 as a functional unit”). 
Nygren in view of Kemker are silent regarding the system comprising a portable electronic multimedia appliance that forms the human-machine interface configured to display the measurements of the nomadic air sensor, said portable electronic multimedia appliance being separate from the air purifier and the nomadic sensor, said portable electronic multimedia appliance being remotely connected to the nomadic air sensor in the uncoupled operating mode of the air purifier. 
However, Martin (Fig. 1) teaches an air system (network air quality monitoring system 100), comprising a portable electronic multimedia appliance that forms the human-machine interface configured to display the measurements of the nomadic air sensor (Para. 62, “Air quality monitor 102 can include a radio module 104 and a sensor component 106. Radio module 104 can provide wireless communication between air quality monitor 102 and server 108 and its associated database or data store 110. Radio module 104 can also provide wireless communication between air quality monitor 102 and other disparate wireless devices that can be extant within the residential house, such as access points, access terminals, wired and/or wireless routers, cell phones, smart phones, laptops, handheld communication devices, handheld computing devices, satellite radios, global positioning systems, personal digital assistants, and/or any other suitable device for communicating over a wireless communication system or interacting with a wired communication network, such as the Internet”), said portable electronic multimedia appliance being separate from the air purifier and the nomadic sensor (Para. 62, “other disparate wireless devices that can be extant within the residential house, such as access points, access terminals, wired and/or wireless routers, cell phones, smart phones, laptops, handheld communication devices, handheld computing devices, satellite radios, global positioning systems, personal digital assistants, and/or any other suitable device for communicating over a wireless communication system or interacting with a wired communication network, such as the Internet”), said portable electronic multimedia appliance (Para. 62, “cell phones, smart phones…”) being remotely connected to the nomadic air sensor (Para. 62, “Radio module 104 can also provide wireless communication between air quality monitor 102 and other disparate wireless devices”) in the uncoupled operating mode of the air purifier (a “disparate wireless device” would have to be remotely connected for any communication to be achieved in any operating mode). 
It would have been obvious to one skilled in the art at the time of the invention to include the ability to connect to a portable electronic multimedia appliance by combining prior art elements according to known methods to yield predictable results as taught by Martin into the teachings of Nygren and Kemker because it does no more than yield predictable results of ensuring that the user is able to monitor the quality of the air at their convenience, as would be offered by utilizing a device they already own (e.g., smartphone), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (Published U.S. Patent Application No. 20150224437) in view of Kemker et al. (DE 102015111034) as applied to claim 1 above, and further in view of Kelly et al. (Published U.S. Patent Application No. 20180306455).
Regarding claim 15, Nygren in view of Kemker teaches the method according to claim 14, comprising: 
controlling the air purifier from the at least one human-machine interface (Nygren:  Para. 37, “method comprising the steps of displaying, for selection by a user, at least one static or open-loop operational mode to be executed by a controller; controlling an air treatment section of the air treatment device in response to a user selection; detecting the presence of a detachable sensor module; and, in response to detecting presence, establishing a data connection from the detachable sensor module to the controller and displaying for selection by a user at least one closed-loop operational mode, in which the controller controls the air treatment section in response to data received from the sensor module”); 
coupling the nomadic air sensor with the air purifier (Nygren:  Para. 37, “detecting the presence of a detachable sensor module; and, in response to detecting presence, establishing a data connection from the detachable sensor module to the controller”), and 
making the filtration unit operate according to the coupled operating mode in the location (Nygren:  Para. 37, “detecting the presence of a detachable sensor module; and, in response to detecting presence, establishing a data connection from the detachable sensor module to the controller and displaying for selection by a user at least one closed-loop operational mode, in which the controller controls the air treatment section in response to data received from the sensor module”).
Nygren in view of Kemker are silent regarding the method comprising moving the air purifier to the location previously situated at a distance. 
However, Kelly teaches a method for using an air purification system (air treatment system 100) which comprises an air purifier (air purifier 110) and at least one nomadic air sensor (sensor 120), wherein the method comprises moving the air purifier to the location of the sensor and coupling the sensor with the air purifier (Abstract, “If the sensor (120) and the air purifier (110) are determined to be in the same air space, the controller (130) is arranged to control the air purifier (110) to operate in a mode based on sensor data from the sensor (120)”, see in Para. 20-22 that the movement of the air purifiers relative to the sensors are discussed, as well as the system’s anticipation of the air purifier being moved into the same space as a second sensor and then being controlled by the second sensor). 
It would have been obvious to one skilled in the art at the time of the invention to include the ability to relocate the air purifier to the location of the at least one nomadic air sensor by combining prior art elements according to known methods to yield predictable results as taught by Kelly into the teachings of Nygren because it does no more than yield predictable results of ensuring that the air of the entire home or building is purified as necessary, rather than merely a single room or area with the home or building, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 17, Nygren in view of Kemker and Kelly teaches the method according to claim 15, wherein the purification unit is automatically controlled according to the coupled operating mode when the nomadic air sensor is attached again to the air purifier (Kelly:  Para. 50, “If the received sensor data corresponds to the expected change (e.g. the particle concentration has fallen below the threshold), then the controller 130 determines that the sensor 120 and the air purifier 110 are in the same air space. The controller 130 is then arranged (see S13--operate air purifier in a mode dependent on sensor data from the sensor) to control the air purifier 110 to operate in a mode that is dependent on sensor data from the sensor (e.g. a second mode)”).

Regarding claim 18, Nygren in view of Kemker teaches the method according to claim 14. 
Nygren in view of Kemker is silent regarding the location being in another room in the dwelling. 
However, Kelly teaches a method for using an air purification system (air treatment system 100) which comprises an air purifier (air purifier 110) and at least one nomadic air sensor (sensor 120), wherein the location of the at least one nomadic air sensor is in another room in the dwelling (Para. 20, “The air purifier and/or the first sensor may be stand-alone devices for instance, each adapted to enable easy repositioning or movement either within the same airspace or between different air spaces, or different spaces or rooms”).
It would have been obvious to one skilled in the art at the time of the invention to include the ability to have the air purifier and at least one nomadic air sensor in different rooms by combining prior art elements according to known methods to yield predictable results as taught by Kelly into the teachings of Nygren because it does no more than yield predictable results of ensuring that the air of the entire home or building is purified as necessary, rather than merely a single room or area with the home or building, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762